 

Exhibit 10.1

 

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), dated as
of the 6th day of November 2019 (the “Effective Date”), is entered into by and
between Business First Bank, a Louisiana state bank (the “Bank”), and David R.
Melville, III (“Executive”). This Agreement amends and restates, and supersedes
and replaces, that certain Executive Employment Agreement (as amended), dated
August 6, 2009, by and between the Bank and the Executive.

 

WHEREAS, the Bank desires for Executive to continue to be employed as President
and Chief Executive Officer of the Bank, and Executive desires to continue such
employment, on the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Bank and Executive have read and understood the terms and
provisions set forth in this Agreement and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.     Employment. The Bank hereby agrees to continue to employ
Executive as the President and Chief Executive Officer of the Bank, and
Executive hereby agrees to continue employment on the terms and conditions set
forth in this Agreement. Executive also serves as the President Chief Executive
Officer of Business First Bancshares, Inc. (the “Company”), the parent holding
company of the Bank.

 

Section 2.     Term. The initial term of this Agreement shall commence on the
Effective Date and continue until the fifth (5th) anniversary of the Effective
Date (such period the “Initial Employment Period”), unless earlier terminated as
provided Section 6 of this Agreement. Thereafter, unless written notification is
given by either party at least ninety (90) days before the expiration of the
Initial Employment Period or any subsequent renewal period (each, a “Renewal
Employment Period”), this Agreement will automatically renew for one (1) year
successive Renewal Employment Periods. For purposes of this Agreement, when the
word “Employment Period” is used alone, it collectively refers to the Initial
Employment Period and all Renewal Employment Period(s). Unless otherwise
acknowledged by each party hereto in writing, a party’s decision not to extend
the Employment Period of this Agreement is not considered a termination of
Executive’s employment hereunder, unless otherwise expressly stated in writing
by either party. In the event of termination of this Agreement by either party,
neither party shall have any further obligation to the other party, except as
specifically provided in this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Section 3.     Position and Duties. During the Employment Period, Executive will
serve in the position(s) set forth in Section 1 and will report directly to the
Board of Directors of the Bank (the “Board”). Executive shall perform all
services reasonably required by the Board in conformity with the appropriate
standards of the banking industry to fully execute the duties and
responsibilities associated with Executive’s positions. Executive will devote
substantially all Executive’s working time, attention and energies to the
performance of Executive’s duties for the Bank. Notwithstanding the above,
Executive will be permitted, to the extent such activities do not interfere with
the performance by Executive of Executive’s duties and responsibilities under
this Agreement, to (i) manage Executive’s personal, financial and legal affairs,
and (ii) serve on civic or charitable boards or committees.

 

Section 4.     Place of Performance. Executive’s place of employment will be
Baton Rouge, Louisiana, or such other place as the parties may mutually
determine.

 

Section 5.     Compensation and Related Matters.

 

(a)     Base Salary. During the Employment Period, the Bank will pay Executive a
base salary of not less than $500,000.16 (“Base Salary”) in approximate equal
installments in accordance with the Bank’s customary payroll practices.
Executive’s Base Salary may be increased, but not decreased, pursuant to annual
review by the Board. In the event Executive’s Base Salary is increased, the
increased amount will then constitute the Base Salary for all purposes of this
Agreement.

 

(b)     Annual Incentive Bonus. Executive shall be entitled to participate in an
executive bonus plan maintained by the Bank. Executive’s annual bonus, if any,
shall be subject to the attainment of certain performance goals and metrics as
may be established from time to time by the Board.

 

(c)     Incentive, Pension and Welfare Benefit Plans.

 

(i)     During the Employment Period, Executive will be entitled to participate
in any pension or other retirement benefit plan, incentive bonus, profit
sharing, stock option, employee stock ownership, or other plans, benefits and
privileges given to similarly situated employees (the “Incentive Plans”),
pursuant to the terms of such plans, benefits and privileges. The Bank shall not
make any changes to the Incentive Plans which would adversely affect Executive’s
right or benefits thereunder, unless such change occurs pursuant to a program
applicable to all similarly situated employees of the Bank.

 

(ii)     During the Employment Period, Executive (and Executive’s spouse and/or
dependents to the extent provided in the applicable plans and programs) will be
entitled to participate in and be covered under all the welfare benefit plans or
programs maintained by the Bank for the benefit of its similarly situated
employees pursuant to the terms of such plans and programs including, without
limitation, all medical, life, hospitalization, dental, disability, accidental
death and dismemberment and travel accident insurance plans and programs (the
“Benefit Plans”). The Bank shall not make any changes to the Benefit Plans which
would adversely affect Executive’s right or benefits thereunder, unless such
change occurs pursuant to a program applicable to all similarly situated
employees of the Bank.

 

2

--------------------------------------------------------------------------------

 

 

(iii)     All employee benefits provided to the Executive by the Bank incident
to Executive’s employment shall be governed by the applicable plan documents,
summary plan descriptions and employment policies, and may be modified,
suspended or revoked at any time, in accordance with the terms and provisions of
the applicable documents.

 

(iv)     During the Employment Period, the Bank shall reimburse Executive for
all out-of-pocket costs and expenses incurred by Executive in obtaining an
executive physical examination on an annual basis.

 

(d)     Vacation. Executive will be entitled to four (4) weeks of paid vacation
annually in accordance with the vacation policies of the Bank in effect from
time to time. Notwithstanding the foregoing, any accrued but unpaid vacation
that exists as of the date of this Agreement shall be paid to Executive upon
Executive’s separation from service with the Bank for any reason.

 

(e)     Reimbursement of Expenses. During the Employment Period, the Bank shall
promptly pay all reasonable expenses incurred by Executive for all business
travel and other reasonable business-related expenses incurred by Executive in
performing Executive’s obligations under this Agreement in accordance with the
Bank’s travel and business expense policy, such expenses to be reviewed by the
Board on a periodic basis. The Bank may provide Executive with a credit card for
Executive’s business-related expenses. Additionally, the Bank will provide to,
or reimburse Executive for, a cellular telephone and reasonably monthly fees
related to the use thereof. Executive shall comply with all applicable
limitations and reporting requirements with respect to such expenses as the
Board may establish from time to time.

 

(f)     Automobile. During the Employment Period, the Bank shall provide
Executive with an automobile allowance of not less than $894.00 per month and
shall also reimburse Executive, on a monthly basis, for all documented gasoline,
maintenance and similar expenses.

 

(g)     Country Club. During the Employment Period, the Bank shall pay, or
reimburse Executive, for all membership initiation fees and monthly membership
dues (including any sales tax imposed thereon) on behalf of Executive and
Executive’s immediate family at a country club or other dining club, which club
must be acceptable to the Board.

 

(h)     Executive Allowance. During the Employment Period, the Bank shall pay
Executive an executive allowance of not less than $1,000 per month to cover
other memberships, dues and other miscellaneous expenses that may be incurred by
Executive in his sole discretion.

 

3

--------------------------------------------------------------------------------

 

 

(i)     Payment, Withholding and Taxes. All payments of salary and other
compensation to Executive shall be payable in accordance with, and subject to,
the Bank’s regular payroll and all other current and future policies and
procedures of the Bank. The Bank shall have the right to deduct from any payment
of compensation to Executive any federal, state or local taxes required by law
to be withheld with respect to such payments and any other amounts specifically
authorized to be withheld or deducted by Executive.

 

(j)     Payment of Accrued Benefits Upon Termination. If Executive’s employment
is terminated for any reason, the Bank shall, within thirty (30) days following
the Date of Termination, pay to Executive or Executive’s estate (A) any Base
Salary and accrued vacation pay earned but not yet paid through the Date of
Termination, (B) reimbursement for reasonable business expenses incurred, but
not paid, prior to the Date of Termination, and (C) and any benefits payable
under the Incentive Plans (such amounts collectively referred to as the “Accrued
Benefits”). If Executive’s employment is terminated due to the Disability of
Executive as determined under Section 6(c), the portion of Executive’s Base
Salary due shall be reduced by the amount of any benefits received by Executive
under any disability policy maintained by the Bank under the Benefits Plans. No
termination under Section 6 shall terminate or adversely affect any rights of
Executive then vested under any Benefits Plan of the Bank.

 

Section 6.     Termination.

 

(a)     Notice of Termination. Any termination of Executive’s employment by the
Bank or by Executive during the Employment Period (other than termination upon
Executive’s death) will be communicated by written Notice of Termination to the
other party.

 

(b)     Death. Executive’s employment under this Agreement will terminate
automatically upon Executive’s death.

 

(c)    Disability. If, as a result of Executive’s Disability (as hereinafter
defined), Executive is substantially unable to perform Executive’s duties under
this Agreement (with or without reasonable accommodation, as defined under the
Americans With Disabilities Act) for an entire period of six (6) consecutive
months, and within thirty (30) days after a Notice of Termination (as defined in
below) is given by the Bank to Executive, Executive does not return to the
substantial performance of Executive’s duties on a full-time basis, the Bank has
the right to terminate Executive’s employment under this Agreement for
“Disability,” and such termination will not be a breach of this Agreement by the
Bank. For purposes of this Agreement, Executive shall not be deemed to be in
breach of this Agreement for Executive’s failure to substantially perform
Executive’s duties under this Agreement where such failure results because of
Executive’s Disability.

 

(d)    Termination by the Bank. The Bank has the right to terminate Executive’s
employment for Cause or without Cause at any time, and such termination will not
be a breach of this Agreement by the Bank.

 

(e)     Termination by the Executive. Executive has the right to terminate
Executive’s employment for Good Reason or without Good Reason at any time, and
such termination will not be a breach of this Agreement by the Executive.

 

4

--------------------------------------------------------------------------------

 

 

(f)     Definitions. For purposes of this Agreement:

 

“Cause” means, with respect to an Executive’s termination of employment by the
Bank means: (i) performance of any act or failure to perform any act in bad
faith and to the detriment of Company or the Bank; (ii) dishonesty, intentional
misconduct or material breach of any agreement with Company or the Bank; or
(iii) commission of a crime involving dishonesty, breach of trust, or physical
or emotional harm to any person. Whether Cause exists, whether Cause is
susceptible to correction and whether Cause has been corrected shall be
determined in the sole discretion of the Board.

 

“Change in Control” means the occurrence of any one of the following:

 

(i)     the consummation of a transaction as a result of which any person
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Securities
Exchange Act of 1933, as amended (the “Exchange Act”)), directly or indirectly,
of securities of the Company or the Bank representing fifty percent (50%) or
more of the total voting power represented by the Company’s or the Bank’s then
outstanding voting securities. For the purposes of this paragraph (i), the term
“person” shall have the same meaning as when used in Sections 13(d) and 14(d) of
the Exchange Act but shall exclude:

 

(1)     a trustee or other fiduciary holding securities under an Executive
benefit plan of the Company or an affiliate of the Company (including, without
limitation, the Bank);

 

(2)     a corporation or other entity owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of common stock of the Company;

 

(3)     the Company; and

 

(4)     a corporation or other entity of which at least a majority of its
combined voting power is owned directly by the Company;

 

(ii)     the consummation of the sale, lease, transfer or other disposition by
the Company or the Bank of all or substantially all of the assets of either the
Company or the Bank to any third party other than (A) the sale or disposition of
all or substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, at least fifty percent (50%) or more
of the combined voting power of the outstanding voting securities of the Company
at the time of the sale or (B) to a corporation or other entity owned directly
or indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of the common stock of the consolidation or
corporate reorganization which does not result in a Change in Control as defined
herein;

 

5

--------------------------------------------------------------------------------

 

 

(iii)     a change in the effective control of the Company which occurs on the
date that a majority of members of the Board are replaced during any twelve (12)
month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For the purpose of this paragraph, if any person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same person will not be considered a Change in Control;

 

(iv)     a complete winding up, liquidation or dissolution of the Company or the
Bank; or

 

(v)     the consummation of a merger or consolidation of the Company or the Bank
with or into any other entity or any other corporate reorganization, other than
a merger, consolidation or other corporate reorganization that would result in
the voting securities of the Company or the Bank outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or the Bank, or such surviving entity or its parent
outstanding immediately after such merger, consolidation or other corporate
reorganization.

 

Notwithstanding any provision of this definition of Change in Control to the
contrary, the following transactions shall not constitute a Change in Control
for purposes of this Agreement: (A) if the transaction’s sole purpose is to
change the legal jurisdiction of the Company's or the Bank’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the securities of the Company or the Bank
immediately before such transaction, such transaction shall not constitute a
Change in Control; or (B) a sale by the Company of its securities in a
transaction, the primary purpose of which is to raise capital for the Company’s
or the Bank’s operations and business activities, including, without limitation,
an initial public offering of Shares under the Securities Act or other
applicable law shall not constitute a Change in Control.

 

“Date of Termination” means (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death, (ii) if Executive’s employment
is terminated due to Disability, thirty (30) days after Notice of Termination,
(iii) if Executive’s employment is terminated by Executive without Good Reason,
thirty (30) days after a Notice of Termination is given, (iv) if Executive’s
employment is terminated by Executive for Good Reason, as provided in the
definition of Good Reason below, or (v) if Executive’s employment is terminated
for any other reason, the date on which a Notice of Termination is given or any
later date (within thirty (30) days after the giving of such Notice of
Termination) set forth in such Notice of Termination.

 

“Disability” means a total and permanent disability as defined in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

6

--------------------------------------------------------------------------------

 

 

“Good Reason” means the Executive’s voluntary termination of employment from the
Bank due to any of the following conditions, provided that any interpretation of
such conditions shall comply with Section 409A of the Code and all applicable
guidance thereunder:

 

(i)     a material diminution of Executive’s Base Salary;

 

(ii)     the assignment to Executive of any duties materially and adversely
inconsistent with Executive’s status as Chief Executive Officer of the Bank or
the Company;

 

(iii)     a material change in geographic location at which Executive must
perform services, for which purpose a material change shall be limited to a
relocation of such principal place of employment by more than seventy-five (75)
miles;

 

(iv)     any other action or inaction that constitutes a material breach of the
terms of this Agreement;

 

provided that, any of these conditions shall be regarded as “Good Reason” only
if (i) Executive actually terminates employment with the Bank prior to a date
that is one hundred eighty (180) days following the initial existence of the
condition described above, and (ii) only if Executive provides the Bank with
notice of the existence of “Good Reason” within sixty (60) days of the initial
existence of the applicable condition and the Bank does not remedy that
condition within sixty (60) days of such notice from Executive. The foregoing
definition of Good Reason is intended to satisfy the safe harbor conditions for
a separation from service for Good Reason as described in Treasury Regulation
§ 1.409A-1(n)(2)(ii), and in all events is intended to satisfy the requirements
for a separation from service to be treated as an involuntary separation from
service pursuant to Treasury Regulation § 1.409A-1(n)(2)(ii), and should be
interpreted and administered in a manner that is consistent with such intent.

 

“Notice of Termination” means a written notice which indicates the specific
termination provision in this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment.

 

“Qualifying Termination” means the Executive incurs an involuntary termination
of employment by the Bank other than for Cause, or the Executive terminates
employment with the Bank (i.e., resignation) for Good Reason.

 

Section 7.     Compensation Upon Termination or During Disability. Upon the
termination of Executive’s employment under this Agreement or Executive’s
Disability during the Employment Period, the Bank will provide Executive with
the payments and benefits set forth below, as well as any other rights,
compensation and/or benefits as may be due to Executive following such
termination to which Executive is otherwise entitled in accordance with the
terms and provisions of any plans or programs of the Bank. Executive agrees that
the Bank has the right to deduct any amounts owed by Executive to the Bank for
any reason, including, without limitation, Executive’s misappropriation of Bank
funds, or any amount required to be withheld for tax purposes from the payments
set forth in this Section 7.

 

7

--------------------------------------------------------------------------------

 

 

(a)     Termination Without Cause or With Good Reason. If Executive’s employment
is terminated by the Bank without Cause or by Executive for Good Reason, the
Bank shall pay to Executive (A) the Accrued Benefits, (B) within thirty (30)
days after the Date of Termination, a lump-sum payment in an amount equal to
three (3) times the sum of (i) Executive’s then current Base Salary plus (ii)
the average of Executive’s annual incentive bonus compensation for the three (3)
years immediately preceding the termination date (the “Severance Payment”), and
(C) continued coverage (the “Continued Coverage”) under any Benefit Plans
provided to Executive and Executive’s spouse and dependents at the Date of
Termination, with the Bank paying the contribution it pays with respect to
similarly situated employees during such period in respect of such health care
plan or plans; provided that if the Bank cannot maintain such coverage under the
terms and provisions of the Benefits Plans (or where such continuation would
adversely affect the tax status of the Benefits Plans), the Bank shall provide
the Continued Coverage by either providing substantially identical benefits
directly or through an insurance arrangement or by paying Executive the
estimated cost of the expected contribution therefor for such period. The
Continued Coverage will cease upon the earlier of (i) the twelve (12) month
anniversary of the Date of Termination or (ii) the date Executive obtains health
care coverage under one or more welfare benefit plans of a subsequent employer
that provides for substantially similar or greater benefits to Executive and
Executive's spouse and dependents with respect to the specific type of benefit.

 

(b)     Termination for Cause or Without Good Reason. If Executive’s employment
is terminated by the Bank for Cause or by Executive without Good Reason, the
Bank shall pay to Executive the Accrued Benefits.

 

(c)     Disability. During any period that Executive fails to perform
Executive’s duties under this Agreement as a result of incapacity due to
physical or mental illness (“Disability Period”), Executive will continue to
receive Executive’s full Base Salary set forth in Section 5(a) until Executive’s
employment is terminated pursuant to Section 6(c). In the event Executive’s
employment is terminated for Disability pursuant to Section 6(c), the Bank will
pay the Executive (A) the Accrued Benefits, and (B) provide Executive with
disability benefits pursuant to the terms of the Bank’s disability programs
and/or practices, if any.

 

(d)     Death. If Executive’s employment is terminated by Executive’s death, the
Bank will, on the next regularly scheduled payroll date following Executive’s
death, pay in a lump-sum to Executive’s beneficiary, legal representatives or
estate, the Accrued Benefits.

 

Section 8.     Termination in Connection with a Change in Control.

 

(a)     If there occurs a Change in Control and either (x) within three (3)
months prior to the Change in Control, or (y) within twenty-four (24) months
following the Change in Control, the Executive incurs a Qualifying Termination,
then, in addition to all Base Salary, Accrued Benefits and bonuses earned but
not yet paid through the Date of Termination, the Bank shall pay to the
Executive an amount equal to three (3) times the sum of (i) Executive’s then
current Base Salary plus (ii) the average of Executive’s annual incentive bonus
compensation for the three (3) years immediately preceding the termination date,
and the Continued Coverage (as described and paid at the time provided for in
Section 8(a) of this Agreement).

 

8

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding any provision of this Agreement to the contrary, neither
the Company nor the Bank shall be required to pay any benefit under this
Agreement if, upon the advice of counsel, the Company or the Bank determines
that the payment of such benefit would be prohibited by 12 C.F.R. Part 359 or
any successor regulations regarding Executive compensation promulgated by any
regulatory agency having jurisdiction over the Company, the Bank or any of their
respective affiliates. If any payments or benefits received or to be received by
the Executive in connection with a Change in Control (whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement, or
otherwise) constitute “parachute payments” within the meaning of Section 280G of
the Code and would, but for this Section 8(b), be subject to the excise tax
imposed under Section 4999 of the Code according to an independent accounting
firm or independent tax counsel, then such payments shall, after application of
available reasonable mitigation strategies and techniques, be reduced by the
minimum possible amount in a manner that is consistent with the requirements of
Section 409A of the Code until no amount payable to the Executive will be
subject to excise taxes imposed under Section 4999 of the Code.

 

Section 9.     Non-Disclosure and Confidentiality.

 

(a)     Proprietary Information. Executive acknowledges that, by the nature of
Executive’s duties, Executive has had and will continue to have access to and
become informed of confidential, proprietary, and highly sensitive information
relating to the Company and the Bank and which is a competitive asset of the
Company and the Bank, including, without limitation, information pertaining to:
(i) the identities of the Bank’s existing and prospective customers or clients,
including names, addresses, credit status, and pricing levels; (ii) the habits
and customs of the Bank’s existing and prospective customers or clients;
(iii) financial information about the Company and the Bank; (iv) product and
systems specifications, concepts for new or improved products and other product
or systems data; (v) the identities of, and special skills possessed by, the
Bank’s employees; (vi) the identities of and pricing information about the
Bank’s suppliers and vendors; (vii) training programs developed by the Bank;
(viii) pricing studies, information and analyses; (ix) current and prospective
products and inventories; (x) financial models, business projections and market
studies; (xi) the Company’s and the Bank’s financial results and business
conditions; (xii) business plans and strategies; (xiii) special processes,
procedures, and services of the Bank and its suppliers and vendors; and (xiv)
computer programs and software developed by the Bank or its consultants
(collectively, “Proprietary Information”).

 

(b)     Use of Proprietary Information. Executive agrees not to: (i) use, at any
time, any Proprietary Information for Executive’s own benefit and for the
benefit of another; or (ii) disclose, directly or indirectly, any Proprietary
Information to any person who is not a current employee of the Bank, except in
the performance of the duties assigned to Executive in this Agreement, at any
time prior or subsequent to the termination of Executive’s employment with the
Bank, except as such disclosure may be required by law. Executive further agrees
not to make copies of any Proprietary Information, except in the performance of
the duties assigned to Executive in this Agreement.

 

9

--------------------------------------------------------------------------------

 

 

(c)     Recipient Materials. Executive acknowledges that all memoranda, notes,
records, reports, manuals, books, papers, letters, client and customer lists,
contracts, software programs, information and records, drafts of instructions,
guides and manuals, and other documentation (whether in draft or final form),
and other sales or financial information and aids relating to the Bank’s
business, and any and all other documents containing Proprietary Information
furnished to Executive by any representative of the Bank or otherwise acquired
or developed by Executive in connection with Executive’s association with the
Bank (collectively, “Recipient Materials”) shall at all times be the property of
the Bank. Within twenty-four (24) hours of the termination of Executive’s
employment with the Bank, Executive shall return to the Bank any Recipient
Materials which are in Executive’s possession, custody or control.

 

Section 10.     Non-Solicitation and Non-Competition.

 

(a)     Acknowledgements. Executive acknowledges that the special relationship
of trust and confidence between Executive, the Bank, and its clients and
customers creates a high risk and opportunity for Executive to misappropriate
the relationship and goodwill existing between the Bank and its clients and
customers. Executive further acknowledges and agrees that it is fair and
reasonable for the Bank to take steps to protect itself from the risk of such
misappropriation. Executive further acknowledges that throughout Executive’s
employment with the Bank, Executive has been and shall continue to be provided
with access to and informed of Proprietary Information, which shall enable
Executive to benefit from the Company’s and the Bank’s goodwill and know-how.
Executive acknowledges that it would be inevitable in the performance of
Executive’s duties as a director, officer, employee, investor, agent or
consultant of any person, association, entity, or company which competes with
the Company or the Bank, or which intends to or may compete with the Company or
the Bank, to disclose and/or use the Proprietary Information, as well as to
misappropriate the Company’s and the Bank’s goodwill and know-how, to or for the
benefit of such other person, association, entity, or company. Executive also
acknowledges that, in exchange for the execution of the non-solicitation
restrictions and non-competition restrictions set forth in this Section 10,
Executive has received substantial, valuable consideration. Executive further
acknowledges and agrees that this consideration constitutes fair and adequate
consideration for the execution of the non-competition and the non-solicitation
restrictions set forth in this Section 10.

 

(b)     Non-Solicitation of Employees. During the twenty-four (24) month period
following the Date of Termination (the “Restricted Period”), Executive shall not
take any actions, whether on behalf of Executive or Executive’s then current
employer or any other person or entity, to hire, solicit, induce or attempt to
induce any individual who worked for or was affiliated with the Bank (either as
an employee or a contractor) in the twelve (12) month period immediately
preceding the Date of Termination, to terminate their employment with the Bank,
to work for a competitor of the Bank or any affiliate of the Bank, or to violate
any covenants that any such other employee may have with the Bank.

 

10

--------------------------------------------------------------------------------

 

 

(c)     Non-Solicitation of Business. During the Restricted Period, the
Executive shall not take any actions, directly or indirectly, whether to assist
or aid the Executive, the Executive’s then-current employer, or any other person
in soliciting business with or attempting to solicit business with, accepting
business from, or servicing the persons or entities with whom the Bank had a
customer relationship during the two (2) year period prior to the Date of
Termination.

 

(d)     Non-Competition. During the Employment Period and the Restricted Period,
the Executive shall not, whether on behalf of himself or any other entity,
engage, directly or indirectly, either as proprietor, stockholder, partner,
officer, director, consultant, employee or otherwise, for any entity engaged in
a business similar to that of the Company and the Bank that maintains a location
in the Louisiana Parishes and Texas Counties set forth on Exhibit A, which
Exhibit A may be amended from time to time by the Bank to include any additional
parishes and counties in which the Bank has a branch banking facility, which
amendments will be presented to Executive in writing and will become effective
and binding on Executive unless Executive provides a notice of termination of
this Agreement on or prior to the fifth (5th) business day following the date on
which notice of the amendment is duly provided to Executive. Notwithstanding the
foregoing, Executive may invest in the securities of any enterprise if (i) such
securities are listed on any national or regional securities exchange, (ii)
Executive does not beneficially own more than one percent (1%) of the
outstanding capital stock of such enterprise, and (iii) Executive does not
otherwise participate in the activity of such enterprise. For purposes of this
Section 10, Executive acknowledges and agrees that the “business” of the Company
and the Bank and their affiliates involves and relates to extending credit,
accepting deposits, and engaging in those other activities permissible for bank
holding companies and FDIC-insured financial institutions, either directly or
indirectly, through financial or operating subsidiaries and affiliates; that
Executive understands and knows the business in which the Company and the Bank
and their affiliates is engaged and the scope, activities and business pursuits
involved in the business of the Company and the Bank and their affiliates; and
that the noncompetition and non-solicitation covenants contained in this Section
10 prohibit the Executive from engaging, in any capacity or any position, and
from conducting any activities or business similar to that of the Company and
the Bank and their affiliates. As used in this Section 10, “customers” includes,
but is not limited to, businesses, persons and entities for whom the Company and
the Bank and their affiliates has extended credit, accepted deposits or provided
other financial services, or with whom the Company and the Bank and their
affiliates has had contracts, agreements, arrangements or any type of business,
or working relationship. Executive acknowledges and represents that he
understands the nature of the customer relationships of the Company and the Bank
and their affiliates and who and what comprises its customers. As used in this
Section 10, “the Company and the Bank and their affiliates” includes any and all
predecessor, successor, parent subsidiary and affiliate entities.

 

11

--------------------------------------------------------------------------------

 

 

(e)     Reasonable Restrictions. Executive agrees that the non-competition and
non-solicitation restrictions set forth in this Agreement are ancillary to an
otherwise enforceable agreement, are supported by independent valuable
consideration, and that the limitations as to time, geographical area, and scope
of activity to be restrained by this Agreement are reasonable and acceptable,
and do not impose any greater restraint than is reasonably necessary to protect
the goodwill and other business interests of the Bank. Executive agrees that if,
at some later date, a court of competent jurisdiction determines that the
non-competition and non-solicitation agreements set forth in this Agreement do
not meet the criteria set forth by applicable law, this Agreement may be
reformed by the court and enforced to the maximum extent permitted under
applicable law.

 

(f)     Tolling. In the event the Company or the Bank shall file a lawsuit in
any court of competent jurisdiction alleging a breach of any of the obligations
under this Agreement, any time period that Executive is in breach of this
Agreement shall be deemed tolled as of the time such lawsuit is filed and shall
remain tolled until such dispute finally is resolved

 

(g)     Remedies. It is specifically understood and agreed that any breach of
the provisions of this Agreement is likely to result in irreparable injury to
the Company and the Bank and that the remedy at law alone will be an inadequate
remedy for such breach, and that in addition to any other remedy it may have,
the Company and the Bank shall be entitled to enforce the specific performance
of this Agreement by Executive in any court of competent jurisdiction and to
seek both temporary and permanent injunctive relief (to the extent permitted by
law) without bond and without liability should such relief be denied, modified
or violated. Neither the right to obtain such relief nor the obtaining of such
relief shall be exclusive or preclude the Company and the Bank from any other
remedy.

 

Section 11.     Mitigation. Executive will not be required to mitigate amounts
payable under this Agreement by seeking other employment or otherwise, and there
will be no offset against amounts due Executive under this Agreement on account
of subsequent employment except as specifically provided herein.

 

Section 12.     Release. Executive agrees that if Executive’s employment is
terminated under circumstances entitling Executive to the Severance Amount and
Continued Coverage, in consideration for the payment of the Severance Amount and
Continued Coverage, Executive will execute a general release of claims against
the Bank in a form reasonably acceptable to the Bank, through which Executive
releases the Bank from any and all claims as may relate to or arise out of
Executive’s employment relationship (excluding claims Executive may have under
any “employee pension plan” as described in Section 3(3) of ERISA or any claims
under this Agreement).

 

Section 13.     Indemnification and Insurance. Executive shall be indemnified
and held harmless by the Bank during the term of this Agreement and following
any termination of this Agreement for any reason whatsoever in the same manner
as would any similarly situated employee of the Bank with respect to acts or
omissions occurring prior to (a) the termination of this Agreement or (b) the
termination of employment of Executive.

 

12

--------------------------------------------------------------------------------

 

 

Section 14.     Arbitration; Legal Fees and Expenses. The parties agree that
Executive’s employment and this Agreement relate to interstate commerce, and
that any disputes, claims or controversies between Executive and the Bank which
may arise out of or relate to Executive’s employment relationship or this
Agreement shall be settled by arbitration. This agreement to arbitrate shall
survive the termination of this Agreement. Any arbitration shall be in
accordance with the Rules of the American Arbitration Association and undertaken
pursuant to the Federal Arbitration Act. Arbitration will be held in Baton
Rouge, Louisiana, unless the parties mutually agree on another location. The
decision of the arbitrator(s) will be enforceable in any court of competent
jurisdiction. The parties agree that punitive, liquidated or indirect damages
shall not be awarded by the arbitrator(s). Nothing in this Agreement to
arbitrate shall preclude the Bank from obtaining injunctive relief from a court
of competent jurisdiction prohibiting any ongoing breaches by Executive of this
Agreement including, without limitation, violations of Section 9 and Section 10.

 

Section 15.     Agreement Binding on Successors.

 

(a)     The Bank’s Successors. The Bank shall require any successor (whether
direct or indirect, by purchase, merger, reorganization, sale, transfer of
stock, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Bank to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Bank would be
required to perform it if no succession had taken place. As used in this
Agreement, the “Bank” means the Bank, and any successor to the Bank’s business
and/or assets (by merger, purchase or otherwise) which executes and delivers the
agreement provided for in this Section 15 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

 

(b)     Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits under this Agreement, which may be transferred only by will
or the laws of descent and distribution. Upon Executive’s death, this Agreement
and all rights of Executive under this Agreement shall inure to the benefit of
and be enforceable by Executive’s beneficiary or beneficiaries, personal or
legal representatives, or estate, to the extent any such person succeeds to
Executive’s interests under this Agreement. Executive will be entitled to select
and change a beneficiary or beneficiaries to receive any benefit or compensation
payable under this Agreement following Executive’s death by giving the Bank
written notice thereof in a form acceptable to the Bank. In the event of
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary(ies), estate or other legal representative(s). If Executive should
die following his Date of Termination while any amounts would still be payable
to him under this Agreement if he had continued to live, unless otherwise
provided, all such amounts shall be paid in accordance with the terms of this
Agreement to such person or persons so appointed in writing by Executive, or
otherwise to his legal representatives or estate.

 

13

--------------------------------------------------------------------------------

 

 

Section 16.     409A Compliance. The Parties intend for the payments and
benefits under this Agreement to be exempt from Code section 409A (“Section
409A”) or, if not so exempt, to be paid or provided in a manner that complies
with the requirements of such section and intend that this Agreement will be
construed and administered in accordance with such intention. If any payments or
benefits due to Executive hereunder would cause the application of an
accelerated or additional tax under Section 409A, such payments or benefits will
be restructured in a manner that does not cause such an accelerated or
additional tax. To the extent any amount payable to Executive is subject to
Executive’s entering into a release of claims with the Bank and any such amount
is a deferral of compensation under Section 409A which amount could be payable
in either of two taxable years, and the timing of such payment is not subject to
terms and conditions under another plan, program or agreement of the Bank that
otherwise satisfies Section 409A, such payments will be made or commence, as
applicable, on January 15 (or any later date that is not earlier than 8 days
after the date that the release becomes irrevocable) of such later taxable year
and will include all payments that otherwise would have been made before such
date. In no event whatsoever will the Bank be liable for any tax, interest or
penalties that may be imposed on Executive under Section 409A or have any
obligation to indemnify or otherwise hold Executive harmless from any and all
such taxes, interest or penalties, or liability for any damages related thereto.
Executive acknowledges that Executive has been advised to obtain independent
legal, tax or other related counsel in connection with Section 409A and
taxation.

 

Section 17.     Restrictions Upon Funding. The Bank shall have no obligation to
set aside, earmark or entrust any fund or money with which to pay its
obligations under this Agreement. Executive or any successor-in-interest to
Executive shall be and remain simply a general creditor of the Bank in the same
manner as any other creditor having a general unsecured claim. For purposes of
the Code, the Bank intends this Agreement to be an unfunded, unsecured promise
to pay on the part of the Bank. For purposes of Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Bank intends that this Agreement
not be subject to ERISA. If it is deemed subject to ERISA, it is intended to be
an unfunded arrangement for the benefit of a select member of management, who is
a highly compensated employee of the Bank for the purpose of qualifying this
Agreement for the “top hat” plan exception under sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. At no time shall Executive have or be deemed to have any
lien nor right, title or interest in or to any specific investment or to any
assets of the Bank. If the Bank elects to invest in a life insurance, disability
or annuity policy upon the life of Executive, Executive shall assist the Bank by
freely submitting to a physical examination and supplying such additional
information necessary to obtain such insurance or annuities.

 

Section 18.     Notice. For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, to the addresses of such parties as of the date of the Agreement or
such address as any party may have furnished to the others in writing in
accordance with this Agreement, except that notices of change of address shall
be effective only upon receipt.

 

14

--------------------------------------------------------------------------------

 

 

Section 19.     Amendment and Waiver. No provision of this Agreement may be
amended, modified, or waived unless agreed to in writing and signed by Executive
and by a duly authorized officer of the Bank. No waiver by either party of any
breach by the other party of any condition or provision of this Agreement shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time.

 

Section 20.     Construction. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Louisiana without regard to its conflicts of law principles. The section
headings in this Agreement are for convenience of reference only, and they form
no part of this Agreement and will not affect its interpretation.

 

Section 21.     Severability. The invalidity or unenforceability of any
provision or provisions of this Agreement will not affect the validity or
enforceability of any other provision of this Agreement, which will remain in
full force and effect.

 

Section 22.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.

 

Section 23.     Entire Agreement. Except as provided elsewhere herein, this
Agreement sets forth the entire agreement of the parties with respect to its
subject matter and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party to this
Agreement with respect to such subject matter. In the event the terms of this
Agreement conflict with the terms of any other agreement between the Bank and
Executive, the terms of this Agreement shall govern and control.

 

Section 24.     Voluntary Agreement. The Parties acknowledge that each has
carefully read this agreement, that each has had an opportunity to consult with
his or its attorney concerning the meaning, import and legal significance of
this Agreement, that each understands its terms, that all understandings and
agreements between Executive and the Bank relating to the subjects covered in
this Agreement are contained in it, and that each has entered into the Agreement
voluntarily and not in reliance on any promises or representations by the other
than those contained in this Agreement.

 

Section 25.     Survival of Obligations. The respective rights and obligations
of the parties under this Agreement, including the obligations contained in
Section 5(i), and Section 7 through Section 24, shall survive Executive’s
termination of employment and the termination of this Agreement to the extent
necessary for the intended preservation of such rights and obligations.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------

 

 

[Signature Page to Amended and Restated Executive Employment Agreement]

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first above written.

 

BUSINESS FIRST BANK

a Louisiana bank

   

By:

/s/ Robert S. Greer, Jr.

 

Robert S. Greer, Jr. 

Chairman of the Board

        EXECUTIVE         /s/ David R. Melville, III David R. Melville, III

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Louisiana Parishes

 

Acadia

Claiborne

Jefferson Davis

Point Coupee

Saint Tammany

Ascension

De Soto

Lafayette

Red River

Tangipahoa

Assumption

East Carroll

Lafourche

Richland

Terrebonne

Beauregard

East Feliciana

Lincoln

Saint Charles

Union

Bienville

Easton Baton Rouge

Livingston

Saint Helena

Vermilion

Bossier

Franklin

Madison

Saint James

Washington

Caddo

Iberia

Morehouse

Saint John the Baptist

Webster

Caicasieu

Iberville

Orleans

Saint Landry

West Baton Rouge

Caldwell

Jackson

Ouachita

Saint Martin

West Carroll

Cameron

Jefferson

Plaquemine

Saint Mary

West Feliciana

 

 

Texas Counties

 

Collin

Dallas

Denton

Ellis

Kaufman

Rockwall

Tarrant

                                                                               
     

 